
	
		II
		111th CONGRESS
		1st Session
		S. 115
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that wages earned, and self-employment income derived, by individuals while
		  such individuals were not citizens or nationals of the United States and were
		  illegally in the United States shall not be credited for coverage under the
		  old-age, survivors, and disability insurance program under such
		  title.
	
	
		1.Limitations on coverage of
			 individuals based on earnings paid or derived by individuals while such
			 individuals were not citizens or nationals of the United States and were
			 illegally in the United States
			(a)In
			 generalSection 215(e) of the Social Security Act (42 U.S.C. 415(e)) is
			 amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by
			 inserting (1) after (e); and
				(3)by
			 adding at the end the following new paragraph:
					
						(2)For purposes of subsections (b) and
				(d), in computing an individual’s average indexed monthly earnings, or in the
				case of an individual whose primary insurance amount is computed under section
				215(a) as in effect prior to January 1979, average monthly wage, such
				individual shall not be credited with any wages paid to such individual, or any
				self-employment income derived by such individual, while such individual was
				not a citizen or national of the United States and was illegally in the United
				States.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to wages paid, and self-employment
			 income derived, before, on, or after the date of the enactment of this Act.
			 Notwithstanding section 215(f)(1) of the Social Security Act (42 U.S.C.
			 415(f)(1)), as soon as practicable after the date of the enactment of this Act,
			 the Commissioner of Social Security shall recompute all primary insurance
			 amounts to the extent necessary to carry out such amendments. Such amendments
			 shall affect benefits only for months after the date of the enactment of this
			 Act.
			
